        Case: 1:19-cv-00145-DAP Doc #: 83 Filed: 03/01/19 1 of 2. PageID #: 1973



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                   ) CASE NO. 1:19-cv-145
                                                 )
                         Plaintiff,              ) JUDGE DAN AARON POLSTER
                                                 )
                v.                               ) MAGISTRATE JUDGE
                                                 ) THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO,                       )
 LLC, et. al.,                                   )
                                                 )
                         Defendants.             )


    NOTICE OF THE LEGAL STATUS OF WESTERN STATE COLLEGE OF
                   LAW OF ARGOSY UNIVERSITY


            Pursuant to this Court’s Order [Dkt. No. 79], please take notice that Western

State College of Law at Argosy University is a campus owned by Argosy Education

Group LLC, a California Nonprofit LLC, formed July 17, 2017, See, Organizational

Chart attached hereto as Exhibit A.

 Date: March 1, 2019                            WHITMER & EHRMAN LLC

                                                /s/Mary K. Whitmer
                                                Mary K. Whitmer (0018213)
                                                2344 Canal Rd., Suite 401
                                                Cleveland, OH 44113
                                                Telephone: (216) 771-5056
                                                Facsimile: (216) 771-2450
                                                Email: mkw@weadvocate.net

                                                Attorney for the Receiver




{00020853-1 }
        Case: 1:19-cv-00145-DAP Doc #: 83 Filed: 03/01/19 2 of 2. PageID #: 1974



                               CERTIFICATE OF SERVICE

            In accordance with Section 1.4 of the Electronic Filing and Procedures

Manual of the Northern District of Ohio and Federal Rule of Civil Procedure

5(b)(2)(E), a copy of the foregoing has been served through the Court’s filing system

on all counsel of record on March 1, 2019.

                                            /s/ Mary K. Whitmer
                                            Mary K. Whitmer (0018213)




{00020853-1 }                              2
